 GENERAL DYNAMICS CORPORATION621GeneralDynamicsCorporationandAmericanFederation of Technical'Engineers,AFL-CIOand itsLocal151, PetitionerGeneralDynamics CorporationandLocal90,IndustrialUnion of Marine and ShipbuildingWorkers of America, AFL-CIO, Petitioner.Cases 1-RC-10755 and 1-UC-66July 24, 1970DECISION AND ORDERBY MEMBERS FANNING,BROWN, AND JENKINSUpon petitions duly filed under Section 9(b) and(c)of the National Labor Relations Act, asamended, a consolidated hearing was held beforeHearing Officer S. Anthony diCiero. Following thehearing and pursuant to Section 102.67 of the Na-tionalLabor Relations Board Rules and Regula-tions and Statements of Procedure, Series 8, asamended, these cases were transferred to the Na-tionalLabor Relations Board for decision bydirection of the Regional Director for Region 1.Briefs have been filed by both Petitioners and theEmployer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.No question affecting commerce exists con-cerning the representation of certain employees ofthe Employer within themeaning oSection 9(c)(1)and Section 2(6) and (7) of the Act.The Employer operates a shipyard in Quincy,Massachusetts, and is currently engaged in the con-struction of surface vessels at that yard. Approxi-mately 8,000 employees are employed in the yard.The Intervenor, Local 5, Industrial Union ofMarine and ShipbuildingWorkers of America,AFL-CIO (hereafter referred to asLocal 5),represents the production and maintenance em-ployees in a unit of approximately 5,280 em-ployees.One of the joint RC-Petitioners, Local151, American Federation of Technical Engineers,AFL-CIO (hereinafter referred to asLocal 151),represents designers and draftsmen in a unit of ap-proximately 412 employees.The UC-Petitioner,Local 90,IndustrialUnion of Marine and Ship-buildingWorkersofAmerica,AFL-CIO(hereinafter referred to as Local 90),represents of-fice, clerical,and technical employees in a unit ofapproximately 850 employees.In addition, thereare two units of plant guards and a unit of medicalemployees.Local 1512seeks an election in a unit consistingof the planners in Departments 820, 858, and 899,and the labor budget estimaters in Department 814.In the alternative it seeks a separate unit of plan-ners in departments 820, 858,and 899, and aseparate unit of labor budget estimaters.Local 151,although stating that it does not seek a residual unitof all unrepresented technical employees, statesthat it is willing to proceed with an election in anyunit found to be appropriate.Local 90 seeks to clarify the existing unit itrepresents by adding the following employees to theexisting unit which it represents;Production controlcoordinators,asterisk planners, material planners,and quality control analysts.3Case1-RC-10755: Local 151contends that theplannersand labor budget estimaters are anidentifiable and functionally distinct group havingcommon employment interests,workexperience,basic skills,and business contacts and are engagedin the unique and highly integrated ship construc-tion-erection planning operation.The EmployercontendsthatLocal15 l'spetitionmust bedismissed as Local 151 seeks but a segment of allunrepresented technical employees,there is notsufficient community of interest among the em-ployees it seeks, and Local 151's petition is basedon extent of organization.Employer also contendsthat certain of these employees are managerial andprofessional employees and not properly includablein the requested unit.The plannersLocal 151seeks to represent arelocated in three departments:820, 899,and 858.The 820planners, approximately 24 employees, areprimarily concerned with planning the erection of'Over Employer's objection,the petitioning union in Case 1-RC-10755was permitted to change its name to reflect its Local 151 as a joint peti-tioner.Employer renewed its objection to this change in its brief to theBoard In our opinion the Hearing Officer did not abuse his discretion bypermitting the Petitioner to change its name Accordingly,we overrule Em-ployer's objection=References to Local 151 hereinafter include bothLocal 151and its In-ternational3 In addition,the parties at the hearing agreed that the inventory controlclerks in Department 855 and clerk in Department 822 should be ac-credited to the unit representedby Local 90 Accordingly,we shall orderthe accretion of these classifications to the existing unit184 NLRB No. 66 622DECISIONSOF NATIONALLABOR RELATIONS BOARDthe hull and superstructure sections.The plannersinDepartment 820 are divided into three groups.One group breaks down the hull and superstructureintomodules of construction units and sets up aschedule for erection and assembly of the units.The second group,working from design plans,prepares the steel trade operation sheet,definingthe amount or type of work that is done at a par-ticularwork station and, in many cases, definingthemethod and/or jigging fixture required. Thethird group is responsible for defining proceduresto be followed in the trades for fitting and weldingmodules in a timely manner.The 899 planners, ap-proximately 30 employees,plan a program forerectionof the ship within the perimetersestablished by Department 820. Each planner takesa customer'splans and specifications and, bychecking material and labor requirements againstavailable resources,defines installation and otherschedules for board sectors of the vessel. The De-partment 858 planners, approximately 115 em-ployees, take the plans as outlined by Department899, further break them down into 80-hour unitsand prepare plans for the work of each trade. Thework of this department is broken down into ninegroups. The work of each group is geared to aspecific trade; e.g., pipe-fitting,sheet metal etc.4The Department 814 labor budget estimaters, ap-proximately 40, make estimates of the number ofhours required to build the ship. These estimatesare made at three different times in the planningprocess: (1) when bids are made,(2) after the con-tract has been obtained,and(3)when the functionshave been broken down into smaller units.Each ofthese estimaters is familiar with a particular tradeand it is his function to estimate how many hoursthat particular trade will need to complete its as-signed tasks.The Board's practice is to find a unit of technicalemployees inappropriate where it does not includeallof the employees in that category.Local 151concedes that the unit it seeks does not include allof the unrepresented technical employees,but con-tends that the employees it does seek are a func-tionally distinct group.It does this on the basis that4 These planners are further divided into the "asterisk" and "non as-terisk"plannersThe asteriskplanners will be discussedinfrain connec-tion with the UC petitionSThefollowing classifications are in this category.Accountant,accoun-tant sr , budget coordinator,financial analyst, buyer,buyer sr., contract ad-ministrator, contract administrator sr , contract representative,contractrepresentative sr , cost analyst,cost analyst sr , cost estimator,cost estima-tor sr,engineering planner,industrial sales analyst, insurance analyst,labor performance analyst,manufacturing coordinator,manufacturingdevelopment analyst,manufacturing development analyst sr , methodsanalyst,methods analyst sr , production test analyst,programmer, staffassistant sr , structural sub-contractfield rep ,systems analyst, systemsdevelopment analyst,systems development specialist,ship control coor-dinator,ship control coordinator sr , technical writereditor,weldingdevelopment analyst,engineering specialist, engineering staff specialist,allof the activities of the employees in theproposed unit have a single purpose:"planning theerection,implacement and installation of everycomponent of a complex naval and commercialship." Employer contends that if the unit is grantedthere are approximately 250 to 275 technical andfinancial people,including some in Departments814, 899,820, and 858 who will be left un-represented,'and that these employees are notfunctionally distinct from those in the requestedunit.Local 151 does not suggest that the employees inthe proposed unit have any basis for distinctionfrom the remaining unrepresented technical em-ployees other than job function.Brief summaries ofthe duties of some of the remaining technical em-ployees are set forth in the record. From an ex-amination of these summaries,we conclude that thejob functions of the employees in the requested unitare not so functionally distinct that they are entitledto separate representation.For example:the costestimater,who is not included,estimates produc-tion and related costs on future contracts and thecosts of changes in present contract, a functionvery similar to that performed by the labor budgetestimater,an employee who is included in theproposed unit. The engineering planner,who is notincluded,performs technical and administrative du-ties for engineering contract groups, e.g.,produc-tion control,budgets, cost control, planning, etc.,functions which would not appear to be so func-tionally distinct from those required in planning thebuilding of a ship as to justify their exclusion fromthe unit.In more general terms,it is apparent thatthe technical employees in the proposed unit do notperform functions which are sufficiently distinctfrom the remaining unrepresented technical em-ployees to justify our granting of the proposed unitto the exclusion of these unrepresented employees.6Accordingly, we find that the unit petitioned for,and the alternative units proposed,are inap-propriate.We shall therefore dismiss the petition inCase 1-RC-10755.7Case 1-UC-66:As noted above, Local 90 seeksto add four classifications of employees to the of-,materials value specialist, program manager,proposal leader,systems in-tegration specialist,budget analyst,contract change analyst sr , departmentadministrative asst,engineering assistant, facilities analyst sr , financialanalyst,financial management assoc , industrial engineer analyst,industrialengineer analyst sr , labor performance analyst,librarian(engineering), lo-gistics analysts, manufacturing development analyst sr , market analyst,material program administrator, methods analyst,methods analyst sr ,operations manager asst to production control analyst, program analystsr., staff assistant,technical information analyst,traffic coordinator,trial &guarantee representative.The same is true with respect toLocal 15 l's alternate suggestion of aunit limited to the planners in Departments 820,899,and 858' In view of our disposition of this petitionwe donot pass on Employer'salternative contentions GENERAL DYNAMICS CORPORATION623fice, clerical, and technical employees unit it cur-rently represents: Production control coordinators,asterisk planners,material planners, and qualitycontrol analysts.Production Control Coordinators:This classifica-tion was established in August 1969,8 after the ef-fective date of Local 90's current collective-bar-gaining agreement with the Employer.9 The produc-tion control coordinator makes certain that thematerialsrequiredby a particular trade areacquired,sequenceprocessed,and expedited,through the use of chasers, to the ship in time tosupport shipbuilding requirements. This functionwas established to provide intelligent control of thesequence of arrival of material at the ship. Local 90claims the duties of this classification are substan-tially similar to those of expediters, piermen, andstoremen,all of whom are currently represented byLocal 90. Employer contends that these employeesare salaried supervisors and that they do not per-form expediting, pierman, or storeman functions.The evidence as to the supervisory status of theproduction control coordinators is contradictorywith Employer presenting evidence tending to showthat the production control coordinators have theauthority to recommend effectively wage increasesand discipline while Local 90 presented evidence,including the testimony of a production controlcoordinator, tending to show that recommendationsof production control coordinators are subject toindependent investigation before being acted upon.After a careful review of the record, we concludethat the production control coordinators are work-ing leaders who, as the most experienced em-ployees, direct the activities of from four to sixchasers, andthat they do not have the authority ef-fectively to recommend personnel actions. There-fore,we conclude that production control coor-dinators are not supervisors.As noted above, the production control coor-dinator's primary function is to provide intelligentcontrol of the sequence of arrival of materials atthe ship. The expediter, represented by Local 90, isresponsible for progressing materials from the pointof fabrication to the point of installation or thepoint of usage.It is clear from an examination ofthe closely related functions of these classificationsthat the work of the production control coordinatorisanoutgrowth of the work performed by the ex-pediters.We, therefore, conclude that the produc-tion control coordinaters are an accretion to theunit representedby Local 90and we shall, ac-cordingly,clarifythecertificationto includethem.toAsterisk Planners:" These Department 858 plan-ners assist the nonasterisk by reading plans and list-ing materials.In addition,they spend approximatelyone-third of their time implementing minor changestoplans.Employer concedes that the plannersspend most of their time performing clerical dutiesand that, since Employer acquired the Quincy yardfrom Bethlehem Steel in 1964, Local 90 has con-tinually contended that these employees have beenimproperly excluded from the unit it represents.12Employer now states that it does not object to theaccretion of these employees to the unit. Ac-cordingly, we shall clarify Local 90's certificationto include these employees.QualityControl Analyst:These employees setspecification requirements for particular contracts,develop audit plans, write reports on projects, andrecommend corrective action. They spend approxi-mately 15 percent of their time doing actual inspec-tion work.13 Local 90 contends that this classifica-tion is an outgrowth of the now defunct classifica-tion,qualitycontrolinspectors,whichitrepresented prior to Employer's acquisition of theyard in 1964. The quality control analyst is atechnical employee who spends very little of histime performing clerical duties similar to those per-formed by employees in the unit represented byLocal 90. Moreover, any connection these em-ployees had with the pre-1964 quality control in-spector is now too remote for consideration. Weconclude that these employees do not share a suffi-cient community of interest with the employeescurrently in the unit to warrant their accretion tothe unit.14 Accordingly, we find that they are notappropriately a part of the existing unit and denyLocal 90's request that these employees be addedby means of unit clarification.Material Planners:These Department 856 em-ployees perform various functions, including so-phisticated control of the sequence of material ar-rivals and the analyzation of material availabilityand capital equipment needs, with regard to the°There were some coordinaters prior to August 1969 However, therecord is unclear as to their exact duties.It is clear,however, that Employerwas here establishing a classification with a new set of responsibilities°This agreement was signed December 23, 1968,effective December22,196810We rind no merit in Local 5's contention that these employees shouldbe included in the production and maintenance unit it representsThis designation is not an official designation used by the Employer,but was used by the parties at the hearing to distinguish these employeesfrom the other planners in Department 858" In 1967, Local 90 fileda grievance contesting this exclusion Thisgrievance is still pending13 Inspectors are representedby Local 90" Moreover,even if that were not the case,as these employees have notbeen included in the unit when previous contracts have been signed and asthere is no allegation that these dutieshavechanged,we would findthat therequest for their inclusion in the unit at this time raises questions concern-ing representation which may notbe resolvedina unitclanficationproceedingLaddish Co,176 NLRB 1098,Crucible SteelCasting, 162NLRB 1513,BeaunitFibers, Inc,153 NLRB 987. 624DECISIONS OF NATIONALplanning of the control and acquisition of materialand equipment. Their actions are directed towardassuringand scheduling prompt arrival and deliveryof goods and supplies to the proper work areas inthe most efficient possible sequence. Local 90 con-tends that these employees should be added to itsunit as their work is substantially clerical in nature.However, the record shows that these employeesare technical employees who spend very little oftheir time performing clerical work.'5 We concludethat these employees do not share a sufficient com-munity of interest with the employees in the unit towarrant their accretion to the unit.'s Accordingly,we find that material planners may remain excluded" The record does not reveal any other basis for inclusion of these em-ployees in the unit" Moreover,even if that were not the case,as these employees havebeen specifically excluded from the unit when previous contracts havebeen signed and there is no obligation that these duties have changed, weLABOR RELATIONS BOARDfrom theunit representedby Local 90.ORDERIt is hereby ordered that the certification hereto-fore issued to Local 90, Industrial Union of Marineand Shipbuilding Workers of America, AFL-CIO,be, and it hereby is, clarified by specifically includ-ing therein the production control coordinators, theasterisk planners, the inventory control clerks inDepartment 855 and clerk in Department 822.IT IS HEREBY ORDERED that the petition filedherein in Case 1-RC-10755 be, and it hereby is,dismissed.should find that the request for their inclusion in the unit at this time raisesquestion concerning representation which should not be resolved by a unitclarification proceeding.Ladish Co.,supra;Crucible Steel Casting, supra;Beaunu Fibers,Inc., supra